                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

 LENDELL WILLIAMS, #N83205,                          )
                                                     )
                Plaintiff,                           )
                                                     )
 vs.                                                 )        Case No. 19-cv-00423-SMY
                                                     )
 PINCKNEYVILLE CORRECTIONAL                          )
 CENTER,                                             )
 SCOTT THOMPSON,                                     )
 WEXFORD,                                            )
 MYERS,                                              )
 C/O JOHN DOE 1,                                     )
 C/O JOHN DOE 2,                                     )
 C/O JOHN DOE 3,                                     )
 C/O JOHN DOE 4,                                     )
 CHRISTINE BROWN, and                                )
 THOMAS LEHMAN,                                      )
                                                     )
                Defendants.                          )

                                 MEMORANDUM & ORDER

YANDLE, District Judge:

        Plaintiff Lendell Williams, an inmate of the Illinois Department of Corrections (“IDOC”)

currently incarcerated at Pinckneyville Correctional Center (“Pinckneyville”), brings this action

pursuant to 42 U.S.C. § 1983. Plaintiff alleges that corrections officers failed to protect him from

being viciously attacked by his cellmate, resulting in serious head injuries. He also claims

Pinckneyville officials deprived his liberty and property without due process and prescribed

medicine that is banned by the Food and Drug Administration. He seeks monetary damages. (Doc.

1, p. 7).

        The Complaint is now before the Court for preliminary review under 28 U.S.C. § 1915A,

which requires the Court to screen prisoner Complaints and filter out non-meritorious claims.

28 U.S.C. § 1915A(a). Any portion of the Complaint that is legally frivolous or malicious, fails

                                                 1
to state a claim for relief, or requests money damages from an immune defendant must be

dismissed. 28 U.S.C. § 1915A(b). At this juncture, the factual allegations are liberally construed.

Rodriguez v. Plymouth Ambulance Serv., 577 F.3d 816, 821 (7th Cir. 2009).

                                            The Complaint

        Plaintiff makes the following allegations: Plaintiff, who was not convicted of a crime

involving violence, was celled with an inmate who is known for violent behavior. (Doc. 1, p. 5).

Corrections officers at Pinckneyville routinely do not walk the cell house like they are supposed

to and spend a majority of their time during the day talking with each other. (Id. at p. 6). Because

they do not periodically check on the inmates, on October 20, 2018, after attempting to get the

guard’s attention, Plaintiff was attacked by his cellmate with a hotpot. (Id. at pp. 5, 6). He incurred

extensive injuries that required ten staples in his head and multiple stiches on his face and lip. (Id.

at p. 5). Following the incident, he was placed in solitary confinement for twenty days without a

disciplinary ticket, incident report, or explanation. (Id.). While in segregation he lost all of his

family pictures. (Id.).

        Plaintiff is suffering from bipolar and depression and has been issued Remeron, a drug that

is banned by the Food and Drug Administration and that has caused negative side effects, including

internal bleeding. (Id. at p. 6).

        Based on the allegations in the Complaint, the Court finds it convenient to designate the

following Counts in this pro se action:

        Count 1:          Eighth Amendment claim against Defendants for failing to protect
                          Plaintiff from being attacked by his cellmate resulting in extensive
                          head injuries.

        Count 2:          Fourteenth Amendment claim against Defendants for placing Plaintiff in
                          segregation for twenty days without the due process of law.

        Count 3:          Fourteenth Amendment claim against Defendants for the deprivation of

                                                   2
                          Plaintiff’s property, his personal photos, while in segregation without the
                          due process of law.

        Count 4:          Eighth Amendment claim against Defendants for deliberate indifference to
                          a serious medical need by treating Plaintiff’s illness with a drug that has
                          been banned by the Food and Drug Administration.

The parties and the Court will use these designations in all future pleadings and orders, unless

otherwise directed by a judicial officer of this Court. Any other claim that is mentioned in the

Complaint but not addressed in this Order is considered dismissed without prejudice as

inadequately pled under Twombly.1

                                                   Discussion

        The Complaint does not survive preliminary review under 28 U.S.C. § 1915A(b) because

Plaintiff does not mention any of the defendants listed in the case caption in the statement of his

claim. Therefore, the Court is unable to discern what claims Plaintiff has against each defendant.

        The reason that plaintiffs, even those proceeding pro se, are required to associate specific

defendants with specific claims is so defendants are put on notice of the claims brought against

them and they can properly answer the Complaint. “Federal Rule of Civil Procedure 8(a)(2)

requires only ‘a short and plain statement of the claim showing that the pleader is entitled to relief,’

in order to ‘give the defendant fair notice of what the . . . claim is and the grounds upon which it

rests.’” Twombly, 550 U.S. at 555 (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). Thus,

where a plaintiff has not included a defendant in his statement of claim, the defendant cannot be

said to be adequately put on notice of which claims in the Complaint, if any, are directed against

him. Merely invoking the name of a potential defendant is not sufficient to state a claim against

that individual. See Collins v. Kibort, 143 F.3d 331, 334 (7th Cir. 1998) (“A plaintiff cannot state



1
 See Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007) (an action fails to state a claim upon which relief can
be granted if it does not plead “enough facts to state a claim to relief that is plausible on its face”).

                                                         3
a claim against a defendant by including the defendant’s name in the caption.”). Because Plaintiff

has not asserted any allegations against the defendants in his statement of claim, both defendants

and the Complaint will be dismissed without prejudice.

         However, Plaintiff will be given an opportunity to re-plead his claims in an amended

complaint if he wishes to proceed with this case. When preparing a “First Amended Complaint,”

Plaintiff should identify each defendant in the case caption and set forth sufficient allegations

against each defendant to describe what the defendant did or failed to do to violate his

constitutional rights.

                                           Recruitment of Counsel

         Plaintiff has filed a Motion for Recruitment of Counsel (Doc. 3), which is DENIED. 2

Plaintiff does not provide any information regarding attempts to recruit counsel on his own or

whether he has been effectively precluded from doing so. Because he has not made this showing,

the Court finds that Plaintiff has not made a reasonable attempt to find counsel. Should Plaintiff

choose to move for recruitment of counsel at a later date, the Court directs Plaintiff to: (1) contact

at least three attorneys regarding representation in this case prior to filing another motion; (2)

include in the motion the names and address of at least three attorneys he has contacted; and (3) if

available, attach the letters from the attorneys who declined representation.

                                                    Disposition

         IT IS ORDERED that the Complaint (including COUNTS 1, 2, 3, and 4) is DISMISSED

without prejudice for failure to state a claim upon which relief may be granted.

         IT IS FURTHER ORDERED that the Motion for Recruitment of Counsel (Doc. 3) is

DENIED without prejudice.


2
 In evaluating Plaintiff’s Motion for Recruitment of Counsel, the Court applies the factors discussed in Pruitt v.
Mote, 503 F.3d 647, 654 (7th Cir. 2007) and related authority.

                                                          4
       Plaintiff is GRANTED leave to file a “First Amended Complaint” on or before September

5, 2019. Should Plaintiff fail to file a First Amended Complaint within the allotted time or

consistent with the instructions set forth in this Order, the entire case shall be dismissed with

prejudice for failure to comply with a court order and/or for failure to prosecute his claims. FED.

R. CIV. P. 41(b); Ladien v. Astrachan, 128 F.3d 1051 (7th Cir. 1997); Johnson v. Kamminga, 34

F.3d 466 (7th Cir. 1994); 28 U.S.C. § 1915(e)(2). The dismissal shall also count as one of

Plaintiff’s three allotted “strikes” under 28 U.S.C. § 1915(g).

       It is strongly recommended that Plaintiff use the civil rights complaint form designed for

use in this District. He should label the form, “First Amended Complaint,” and he should use the

case number for this action (No. 19-cv-00423-SMY). To enable Plaintiff to comply with this

Order, the CLERK is DIRECTED to mail Plaintiff a blank civil rights complaint form.

       An amended complaint generally supersedes and replaces the original complaint, rendering

the original complaint void. See Flannery v. Recording Indus. Ass’n of Am., 354 F.3d 632, 638 n.

1 (7th Cir. 2004). The First Amended Complaint must stand on its own without reference to any

previous pleading. Plaintiff must re-file any exhibits he wishes the Court to consider. The First

Amended Complaint is also subject to review pursuant to 28 U.S.C. § 1915A.

       Plaintiff is further ADVISED that his obligation to pay the filing fee for this action was

incurred at the time the action was filed, thus the filing fee remains due and payable, regardless of

whether Plaintiff files a First Amended Complaint. 28 U.S.C. § 1915(b)(1); Lucien v. Jockisch,

133 F.3d 464, 467 (7th Cir. 1998).

       Finally, Plaintiff is ADVISED that he is under a continuing obligation to keep the Clerk of

Court and each opposing party informed of any change in his address; the Court will not

independently investigate his whereabouts. This shall be done in writing and not later than 7 days



                                                 5
after a transfer or other change in address occurs. Failure to comply with this Order will cause a

delay in the transmission of court documents and may result in dismissal of this action for want of

prosecution. See FED. R. CIV. P. 41(b).

       IT IS SO ORDERED.

       DATED: 8/8/2019


                                                           s/ Staci M. Yandle
                                                     STACI M. YANDLE
                                                     United States District Judge




                                                6
